DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Priority
1.	Acknowledgment is made of applicant's claim priority for foreign applications KR 10-2019-0128507, filed on 10/16/2019.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/17/2020 and 05/14/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1,3, 5-9,13-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 is directed to method claim, and claim 13 is directed to a machine which is a statutory category (Step 1: yes).
Step 2A Prong I: claims 1 and 13 include limitations that recite an abstract idea
detecting a movement of the robot to a location; 
detecting an obstacle within a predetermined range from the robot; 
estimating an occupation area of the obstacle in space; and 
identifying a sound signal received from the estimated occupation area of the …….  
These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. These limitations recite an abstract idea which is directed to mental process.

Step 2A Prong II: Analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations”
detecting a movement of the robot to a location; 
detecting an obstacle within a predetermined range from the robot; 
the examiner submits that these limitations are insignificant extra-solution activities. In particular, the detecting steps which amounts to mere data gathering.
Furthermore, the claim 13 recite additional elements  
a camera configured to capture images of surroundings of the robot; a sensor configured to detect movement of the robot; a plurality of microphones, the examiner submits that these limitations are insignificant extra-solution activities. In particular, capture, detect, microphone to detect sound steps which amounts to mere data gathering using generic elements/equipment. And “controller” where controller /processor is recited as generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B of the 2019 PEG, representative independent claims 1 and 13 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of
a camera configured to capture images of surroundings of the robot; a sensor configured to detect movement of the robot; a plurality of microphones, the examiner submits that these limitations are insignificant extra-solution activities. In particular, capture, detect, microphone to detect sound steps which amounts to mere data gathering using generic elements/equipment in claim 13. And “controller” in claim 13 is recited as generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claims 1 and 13 are ineligible under 35 USC §101.

Dependent claim(s) 3, 5-9,14-15 and 17-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 3, 5-9,14-15 and 17-20 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1 and 13. Therefore, claim(s) 1,3, 5-9,13-15 and 17-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 8-12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 19, recite the limitation of “a sound signal”. It unclear for instance in claim 8 and 19 if applicant intends to introduce a new sound signal which is different than the one already claimed in claim 1, line 5 and 13, line 10 “a sound signal”, hence this limitation renders the claim to be indefinite.
The claims 9-12 and 19-20 are dependent upon the claims  8 and 19 respectively  are also rejected under 112 second paragraph by the fact that they are dependent upon the rejected claims 8 and 19.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. US2016/0059418.
10.	Regarding claims 1 and 13. Nakamura discloses a robot (Fig. 2), comprising: 
a camera configured to capture images of surroundings of the robot (camera 60 see at least [¶ 06, 14 & 25] and Fig. 1); 
a sensor configured to detect movement of the robot (sensor is used to detect the robot movement see at least [¶ 21, 59] and Fig. 1); 
a plurality of microphones (microphones 1-11 see at least [¶55] and Fig. 1); and 
a controller (control unit [¶ 187] and Fig. 1) configured to: 
detect a movement of the robot to a location via the sensor ( see at least [¶ 21, 48 & 187]); 
detect an obstacle within a predetermined range from the robot based on one or more images captured by the camera (image capturing unit detect obstacle within the area see at least [¶  48, 78 & 198] and Fig. 5); 
estimate an occupation area of the obstacle in space (the robot detect the area where the obstacle is located see at least [¶ 15-16, 75, 113 & 132] and Fig. 5 & 7-9); and 
identify a sound signal received from the estimated occupation area of the obstacle from among a plurality of sound signals received by the plurality of microphones at the location (robot includes plurality of sounds sensor which detect the sound signal form the obstacle location area see at least [¶ 15-16, 75 & 193] and Fig. 1).  

11.	Regarding claim 2, Nakamura discloses wherein the movement of the robot is detected based on sensing information collected from an inertial measurement sensor (IMS) ((Inertial Measurement Uni see at least [¶ 59] and Fig. 1).  

12.	Regarding claim 3, Nakamura discloses, wherein detecting the obstacle comprises: capturing one or more images of surroundings of the robot while rotating about a gravity axis of the robot (the robot rotate to capture an image of the obstacle see at least [¶ 128, 198 & 208]); and recognizing the obstacle based on captured one or more images (robot determine the capture obstacle is a wall see at least [¶ 106, 10 & 113] ).  



Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claim(s) 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Nagasaki et al. JP2017102755.
16.	Regarding claims 4-5 and 16-17, Nakamura discloses all the limitations of claim 1 and 13 as discussed above, Nakamura does not explicitly disclose re-claims 4 and 16) wherein the obstacle is recognized based on a first deep neural network model, wherein the first deep neural network model is configured to receive the captured one or more images as input data and output recognized obstacle information as output data; and re-claims 5 and 17) wherein the occupation area of the obstacle is estimated based on dimension information of the obstacle obtained based on the captured one or more images.  
However, Nagasaki is directed to robot with machine learning support device. Nagasaki discloses the robot recognize an object/obstacle using the neural network  model based on the captured image (see at least last para. page 3). Furthermore, Nagasaki discloses the robotic system estimated the work area/obstacle occupation area based on the object/obstacle  three- D dimensions from the capture image (see at least second para. page 6 ). Therefore, from the teaching of Nagasaki, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify to use the technique of robot recognizing an object/obstacle using the neural network  model based on the captured image and estimating the obstacle occupation area based on the obstacle  dimensions from the capture image similar to that of the teaching of Nagasaki in order the enhance the safety. 

17.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of LV CN203804981.
18.	Regarding claim 6, Nakamura discloses all the limitations of claim 1 as discussed above, Nakamura does not explicitly disclose wherein the obstacle is detected using a proximity sensor while rotating the robot about a gravity axis of the robot.  
However, LV is directed to robotic system with sensor. LV discloses the robot includes a proximity sensor that detects an object while robot is rotating about the gravity axis (see at least [¶ 18]). Therefore, from the teaching of LV, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify to  provide a proximity sensor  and detect an obstacle while robot rotating about the gravity axis  similar to that of the teaching of LV in order the enhance the accuracy. 
18.	Regarding claim 14, Nakamura discloses all the limitations of claim 13 as discussed above, furthermore, Nakamura discloses rotate the robot while the camera captures the one or more images; and recognize the obstacle based on the captured images (the robot rotate to capture an image of the obstacle and robot determine the capture obstacle is a wall see at least [¶ 106, 113, 128, 198 & 208]).  
Nakamura does not explicitly disclose controller controls the rotation driver configured to rotate the robot about a gravity axis of the robot (see at least [¶ 04 &18]). Therefore, from the teaching of LV, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify to  use the technique of the controller controls the rotation driver configured to rotate the robot about a gravity axis of the robot  similar to that of the teaching of LV in order the enhance the accuracy of data. 

19.	Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Evan et al. JP6330200
20.	Regarding claims 7 and 18, Nakamura discloses all the limitations of claim 1 as discussed above, furthermore, Nakamura discloses wherein estimating the occupation area of the obstacle (see at least [¶ 15-16, 75, 113 & 132] and Fig. 5 & 7-9) comprises: 
outputting high-frequency sound information; receiving high-frequency sound signals through the plurality of microphones (the speaker output H-frequency sound (Khz) and plurality of microphones  receive H-frequency see at least [¶ 55-56 & 167] and Fig. 1); 
Nakamura does not explicitly disclose identifying, from among the received high-frequency sound signals using an echo cancellation algorithm, a high-frequency sound signal that was reflected from the obstacle; and obtaining dimension information of the obstacle based on a degree of change in steered response power (SRP) value determined at each of a plurality of angles around the robot, wherein the occupation area of the obstacle is estimated based on the dimension information.  
However, Evan is directed to robot detecting sound source position. Evan discloses the system identify the frequency sound signal reflected from the object, where the signal is filtered  (see at least [¶ 13, 18-20, 76-80 & 138] ). Furthermore, Evan discloses the system evaluates the sound intensity from different direction as function of the angle via the SRP algorithm, and system generate 3-demensional geometric map and reflection including the obstacle, that means the system determine the dimensions of the obstacle given that system generate 3-Dimensional geometric of the obstacle and the occupation area of the obstacle is estimated using the obstacle geometric information  (see at least [¶ 057, 059, 082-083, 141-144, 163 & 173-178]). Therefore, from the teaching of Evan, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify to use the technique of identifying the sound signal reflected form the object and obtaining dimension information of the obstacle based on SRP value determined at each of a plurality of angles around the robot, wherein the occupation area of the obstacle is estimated based on the dimension information similar to that of the teaching of Evan in order the enhance the accuracy of the occupation area of an object. 

21.	Regarding claims 8 and 19, Nakamura discloses all the limitations of claim 1 as discussed above, furthermore, Nakamura does not explicitly disclose further comprising: determining steered response power (SRP) values at each of a plurality of angles around the robot; lowering, within a predetermined range, an SRP value among the determined SRP values that corresponds to a sound signal of the plurality of sound signals from the estimated occupation area of the obstacle; and estimating a first estimated direction of a sound source based on the lowered SRP value.  
However. Evan discloses the system evaluate the direction of the sound via the SRP “the steered response power acquisition unit 1050 evaluates the sound intensity in a certain direction as a function of the angle of arrival using a steered response power (SRP) algorithm.”[¶ 142] furthermore, Evan discloses the system uses lower SRP to estimate the direction of the sound source from the occupation area of the obstacle/3-dimensional geometric area (see at least [¶045, 059, 141-142, 163-169  & 201-202]). Therefore, from the teaching of Evan, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify to use the technique of evaluating the direction of the sound via the SRP and using the lower SRP to estimate the direction of the sound source from the occupation area of the obstacle/3-dimensional geometric area similar to that of the teaching of Evan in order the enhance the accuracy of direction sound source. 

22.	Regarding claims 9 and 20, Nakamura discloses all the limitations of claim 1 as discussed above, furthermore, Nakamura does not further comprising: amplifying the sound signal from the sound source by performing beamforming in the direction of the sound source when the sound signal is speech; and performing speech recognition based on the amplified sound signal. 
However. Evan discloses However. Evan discloses the system evaluate the direction of the sound via the SRP “the steered response power acquisition unit 1050 evaluates the sound intensity in a certain direction as a function of the angle of arrival using a steered response power (SRP) algorithm.” [¶ 142] and the system amplifying the sound signal via beamformer in the direction of the sound source and the technique is used in speech signal, where the robot recognize the target voice that means the robot is capable to recognize the speech using same technique (see at least [¶ 003, 046, 143,146-163 & 200-202]). Therefore, from the teaching of Evan, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify to use the technique of amplifying the sound signal via the beamforming in the direction of the sound source and the technique is used in speech signal and recognizing the speech similar to that of the teaching of Evan in order the enhance the accuracy of detecting sound source. 

23.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. US2016/0059418.
24.	Regarding claim 15, Nakamura discloses all the limitations of claim 1 as discussed above, furthermore, Nakamura discloses wherein the plurality of microphones are uniformly arranged on the robot to be spaced apart by a predetermined distance from one another (robot includes plurality of microphones 1-11 spaced apart as shown on Fig. 1 [¶ 55]), and wherein two of the plurality of microphones are arranged toward a front of the robot and another two of the plurality of microphones are arranged toward a rear of the robot (“The M microphones 11 are arranged respectively in different positions”  see at least [¶ 55] and Fig. 1). Nakamura does not explicitly disclose the microphones and located in the front and rear of the robot. Furthermore, the rearrangement of parts where having the parts in this instance change so that the two microphones arranged in front of the robot and two microphones arranged in rear of the robot  but functions the same as the prior art would have been capable by one of ordinary skill in the art. 
Allowable Subject Matter
25.	Claims 10-12 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 112 rejections.
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667